Citation Nr: 0007359	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from November 1965 to December 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for PTSD and assigned a 30 percent 
evaluation effective from April 1993.


FINDING OF FACT

The veteran's PTSD is productive of impairment no greater 
than moderate symptomatology that includes anxiety and 
depression.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for PTSD in a rating decision dated in December 
1993 and assigned a 30 percent evaluation effective from 
April 1993.  At that time, the RO considered the veteran's 
service medical records that showed that the veteran incurred 
injuries while under enemy fire.  Also considered were 
clinical results from VA examination dated in July 1993, at 
which time the veteran was diagnosed with PTSD, showed signs 
of mild depression, was alert and oriented, and showed good 
memory capability.

A private psychologist's statement dated in July 1993 is of 
record that discloses that the veteran endured experiences in 
service in Vietnam that were traumatic in nature and outside 
of the realm of human experience.  At that time, the doctor 
reported that a diagnosis of PTSD could not be ruled out.

A statement by a doctor of philosophy (Ph.D.) dated in July 
1994 reveals that the veteran was in treatment at an employee 
assistance program for increasing complaints of anxiety and 
depression that had emerged from conflicts with his 
supervisors.  Further, the doctor stated that the veteran 
required the use of anxiolytic and antidepressant medication 
to control his symptoms.  The veteran was noted to be 
employable.

A personal hearing was held in December 1994 at which time 
the veteran testified that he is employed at the Veterans 
Center and really enjoys his work.  Transcript (T.) at 4.  
Also, the veteran stated that he was involved in hobbies such 
as wood working, refurbishing furniture, and occasional 
gardening.  (T.) at 5.  The veteran also testified that he 
has taken Prozac off and on for the past year and that it 
helps him to sleep.   (T.) at 5.  At work, he stated that he 
socializes with people, but has very few friends outside of 
work.  (T.) at 6.  When asked if the veteran's weekly therapy 
sessions were helpful, the veteran responded in the positive.  
(T.) at 6.  

VA examination dated in May 1996 revealed subjective 
complaints of intrusive recollections and recurrent and 
distressing dreams.  The veteran denied flashbacks and 
psychological distress.  Further, the veteran did not try to 
avoid thoughts or feelings associated with events in Vietnam.  
The veteran did report that he had a marked disinterest in 
activities although he expressed interest in activities at 
the Veteran Center where he worked.  The veteran described 
feelings of estrangement and detachment from others, and a 
restricted range of affect with regard to the recent death of 
his wife.  The veteran's difficulties in concentration were 
not clinically significant on examination as were his 
descriptions of hypervigilance, startle response, and 
paranoia.  

Objective findings included normal speech, psychomotor 
capability, coherent and logical thought processes, no 
homicidal or suicidal ideations, and no hallucinations.  At 
Axis I, the veteran was noted to have a diagnosis of PTSD 
meeting just the minimal criteria.

In May 1997, the veteran underwent another VA examination.  
At that time, the veteran reported that he had lost his job 
with the VA, but that he worked as a social worker in private 
practice.  Further, the veteran reported that his sleep was 
good with occasional bad dreams, and because he was not 
seeing veterans anymore, he experienced less intrusive 
thoughts than in the past.  The veteran did report that he 
avoids movies about Vietnam and when he sees an accident, it 
disturbs him.  He also stated that he experienced bouts of 
depression that at times is debilitating.  Relationships with 
his family are good and the veteran did state that he had 
lunch with friends.  The veteran's temper was noted as under 
control with minor irritability.  

On examination, the examiner noted normal psychomotor 
function, euthymic mood, appropriate affect, that the veteran 
was alerted to person, place, and time and that he had good 
recent and remote memory.  Judgment was good, insight was 
good, and thought processes clear.  There was evidence of 
hallucinations.  At Axis I, the examiner diagnosed PTSD by 
history with minimal residual symptoms with overall 
improvement during the prior year.

The report from VA examination dated in June 1999 revealed 
the veteran's past medical history.  The veteran reported 
increasing symptoms and denied any length of remissions.  The 
veteran reported that he was having difficulty being employed 
at the Veteran's Hospital secondary to multiple reminders 
that triggered his PTSD.  Also, the veteran stated that he 
has to alter his routine because his sleep has been 
disrupted.  The veteran also reported that he avoids anything 
that could trigger memories of Vietnam and that his 
nightmares about Vietnam are more frequent.  He also stated 
that he has complete social isolation and that any activity 
that relates to Vietnam, such as working with veterans, is 
something he tries to avoid.  The veteran stated that along 
with his PTSD he has experienced depression for about 
25 years.  He reported poor concentration, no interest in 
daily activities, thoughts that he would be better off dead, 
and a sense of hopelessness.  The veteran also stated that he 
feels like a failure.

Objective findings in examination included normal speech, an 
anxious mood, depression, and that the veteran became 
extremely flushed and cried throughout the evaluation.  The 
examiner reported that he was oriented times three, affect 
was appropriate to mood, immediate memory in tact, but short-
term memory was impaired.  The veteran's concentration and 
judgment were intact, there was no looseness of associations, 
his thought processes were clear and logical, and there was 
no evidence of hallucinations, delusions, or homicidal or 
suicidal ideations.  Diagnoses rendered were at Axis I, PTSD 
and depressive disorder not otherwise specified; at Axis IV, 
stressors noted were the veteran's avoidance of anything 
related to veterans; and at Axis V, the Global Assessment of 
Functioning (GAF) was noted at 60-65.  The examiner noted 
that the veteran continued to have some symptoms of PTSD in 
moderation including anxiety and depression, social 
functioning, but that he appeared to be functioning well in 
his occupation.

In a statement submitted some time in October 1999, a Ph.D. 
from the Veteran's Medical Center revealed that the veteran 
was referred for individual counseling through VA's employee 
assistance program in April 1993.  The doctor reported that 
the veteran was seen on a regular basis, often weekly, 
through February 1995, at which time he was under significant 
job stress.  

Analysis

The issue for resolution is whether this veteran is entitled 
to an evaluation in excess of 30 percent for his PTSD.  A 
claim for an increased evaluation for a service-connected 
disability is well grounded in those cases where the veteran 
indicates that he has increased disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Thus, in light of the veteran's 
assertions of record, he has established a well grounded 
claim.  Further, at the outset, the Board notes that a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved is an original 
claim as opposed to a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, the record as a whole 
is considered in arriving at a final determination.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1999).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b) (1999).  

During the course of this appeal, the regulatory provisions 
with respect to PTSD were amended.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 311, (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before an administrative or judicial process has concluded, 
the version most favorable to the veteran applies unless 
Congress provides otherwise, or permits the VA Secretary to 
do otherwise.

Under the current regulations pertinent to PTSD, a 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1999).

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  

A rating of 100 percent under Diagnostic Code 9411 is 
warranted in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Under the prior regulations, an evaluation of 50 percent 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility, and efficiency 
levels be so reduced by reason of psychoneurotic symptoms so 
as to result in considerable industrial impairment.  
38 C.F.R.  Part 4, Diagnostic Code 9411 (1993).
To warrant an evaluation of 70 percent, the criteria formerly 
in effect provide that the veteran must show a severely 
impaired ability to establish and maintain effective or 
favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  Id.

Under these same criteria, an evaluation of 100 percent is 
warranted for psychoneurotic disorders in those cases where 
the veteran shows that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Further, the veteran 
must provide evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Other 
symptomatology includes a demonstrable inability to obtain or 
retain employment.  Id.  

In this case, the veteran's disability picture most nearly 
approximates the rating criteria associated with the current 
30 percent.  In other words, under the former rating 
criteria, the veteran has failed to present competent 
evidence of impairment attributable to PTSD such that his 
ability to establish or maintain effective or favorable 
relationships with people is significantly impaired, or that 
his reliability, flexibility, and efficiency levels are 
greatly reduced by virtue of his psychoneurotic symptoms so 
as to result in considerable industrial impairment.  See 
supra 38 C.F.R.  Part 4, Diagnostic Code 9411 (1993).

Furthermore, the veteran in this case has not submitted 
objective evidence of psychiatric impairment to warrant the 
next higher rating under the current rating criteria.  
Significantly, the veteran has not provided clinical data to 
the effect that he is socially and occupationally impaired 
with reduced reliability and productivity.  Also, the 
evidence of record does not support the presence of such 
symptoms as: flattened affect, circumstantial, or stereotyped 
speech; frequent panic attacks, impairment of short- and 
long-term memory; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1999).  Thus, in 
this respect, the veteran's current disability picture is not 
productive of impairment so as to warrant a 50 percent 
rating.  

Overall, the evidence of record supports that in May 1996, 
symptomatology associated with the veteran's PTSD was minimal 
in nature.  Clinical findings during the May 1996 VA 
examination essentially were normal in most respects.  Thus, 
in this regard, the veteran's mental impairment does not 
merit an evaluation greater than the current 30 percent under 
either rating criterion.  See supra 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1999); 38 C.F.R.  Part 4, Diagnostic 
Code 9411 (1993).

Moreover, during the May 1997 VA examination, the veteran 
himself reported that he was experiencing less intrusive 
thoughts because he had isolated himself from dealing with 
veteran's issues.  Further, he reported that his familial 
relationships were good and that he had lunches with his 
friends.  Additionally, the veteran was able to control his 
temper.  Objective findings amounted to a history of PTSD 
with an overall improvement over the preceding year.  

Therefore, in light of such clinical data as that noted 
above, the veteran's claim of entitlement to an evaluation in 
excess of the current 30 percent is not warranted under 
either rating criterion.  Id.  Additionally, as noted above 
during the most recent examination in 1999, the examiner 
reported evidence of some symptoms of PTSD, albeit moderate 
in nature, that affected his depression and social 
functioning, but that in general, he appeared to be capable 
of functioning well in his occupation.  Thus, clinical 
findings from that examination also do not substantiate 
impairment to the extent required for the next higher rating.  
Id.

Moreover, in those cases where the issue involves medical 
diagnoses, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A lay person is not 
competent to make a medical diagnosis or render competent 
medical opinions as to treatment.  See Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).  In this veteran's case, he has 
not presented evidence of such qualifications or training so 
as to indicate that his opinions are medically competent.  
Therefore, his statements, such as those assertions made 
during his personal hearing are not competent medical 
evidence in support of his claim for an increased evaluation.  
Thus, at this level as well, the veteran's claim fails.

Therefore, in light of the above, the veteran has failed to 
submit competent evidence of objective impairment associated 
with his PTSD so as to warrant an evaluation greater than the 
current 30 percent.  These findings apply to both the prior 
regulatory provisions, as well as the current regulations.  
Id.  Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Thus, the veteran's 
claim is denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

